WESTON, Judge,
concurring:
I agree with Chief Judge Baum’s assessment that in this case the policy set forth in the discussion to RCM 201(d) was subverted, albeit apparently without malicious intent. This policy against two trials for the same offense, as further implemented by the applicable Service regulation, requires extraordinary circumstances to justify proceeding with a trial by court-martial when a State criminal prosecution is pending. This policy follows the practice of Federal prosecutors generally, and reflects the comity between the Federal and State judicial systems. The reasons for this policy do not require lengthy explanation — quite simply, doubling up on criminal prosecutions strikes most people as unfair. To use an analogy from the game of football, it is the equivalent to tacklers “piling on” when the ball carrier is already down.
The sole justification for subjecting Appellant to a second criminal trial appears to have been the urge to speedily punish him. While that might well have been a sufficient basis for acting, it would seem to be a concomitant responsibility to at least attempt to gain the State’s agreement to waive its prosecution in favor of the military proceeding, which apparently was believed would prove much speedier than the State prosecution. However, this justification lost most of its persuasive force when the State proceeded to *583trial a bare two weeks following the conclusion of Appellant’s general court-martial. As a result, Appellant was sentenced to an additional five years confinement. On the facts of this case, and with the benefit of hindsight, it is clear that the interest in gaining a speedy resolution of Appellant’s criminal conduct did not necessitate a departure from the policy against instituting court-martial proceedings when a State criminal proceeding for the same conduct pends. In short, this court-martial amounted to “piling on.”
In the absence of the State’s punishment of Appellant, I would agree with Judge Kan-tor that it is difficult to find the penalty adjudged in this case inappropriately severe. While I agree with many of the other points made in Judge Kantor’s dissent, I am not willing to assume that the punishment adjudged in the State criminal case was reduced due to the punishment imposed by the Coast Guard. Moreover, I do not agree with the implication in his dissent that this Court’s authority is limited to preventing miscarriages of justice or abuses of discretion. This Court has been directed by Congress to affirm “... only such findings ... or amount of the sentence, as it ... determines, on the basis of the entire record, should be approved.” Article 66(c), UCMJ. I am convinced that under these circumstances fairness demands that Appellant’s sentence be reassessed. Although I do not come easily to the conclusion, I agree that disapproval of the bad conduct discharge and the reduction in paygrade are appropriate in this case.